Fourth Court of Appeals
                               San Antonio, Texas
                                   December 3, 2015

                                 No. 04-15-00500-CV

               IN THE BEST INTEREST AND PROTECTION OF S.W.,

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2015-MH-2596
                              Kelly Cross, Judge Presiding

                                 No. 04-15-00505-CV

  THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF S.W.

                    From the Probate Court No 1, Bexar County, Texas
                             Trial Court No. 2015-MH-2544
                              Kelly Cross, Judge Presiding


                                       ORDER

       Appellee's motion for extension of time to file brief is hereby GRANTED. Time is
extended to December 21, 2015.


                                               _________________________________
                                               Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2015.


                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court